PER CURIAM:
Appellant, who was convicted of delivery of a controlled substance based upon his plea of guilty, appeals solely on the claim that he was under the influence of paint thinner fumes at the time he entered his plea of guilty, and thus that- plea was not voluntarily entered. The record does not support this allegation. Such matters, outside of the record, cannot be considered on appeal, but must be raised, if at all, by an application for post conviction relief. I.C. § 19-4901 et seq.
Judgment of conviction affirmed.